Opinión disidente del
Juez Asociado Señor Cadilla Ginorio,
con la cual concurre el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 12 de septiembre de 1974
Disiento. Aunque creo que está correcta la conclusión del Tribunal en el sentido de que el embargante tiene que indem-nizar al arrendador por daños; no estoy de acuerdo con aquella parte que los reduce al término de seis meses.
El Art. 1449 del Código Civil, 1930 (31 L.P.R.A. sec. 4056) regula la responsabilidad del arrendatario hacia el propietario, si no pone en conocimiento del propietario, en el más breve plazo posible de toda usurpación o novedad dañosa que otro haya realizado o abiertamente prepare en la cosa arrendada; pero ciertamente no establece inmunidad hacia el embargante en este caso para cerrar el edificio que no era objeto del embargo y convertirlo en un almacén de depósito para su propio beneficio.
Como muy bien se dice en la opinión de la que disentimos:
“De los complicados desdoblamientos de dicha posesión surge incuestionada la realidad de que fue la acreedora Joa quien movió *435el brazo de la ley y propuso el depositario para protección y res-guardo de su reclamación mediante el embargo preventivo. Ella estaba enteramente libre [1] para obtener que el depositario tras-ladase la maquinaria embargada a otro local menos costoso evi-tando el perjuicio irrogado a los recurridos al cambiar el destino de su edificio industrial por un almacén.”
Esto sí que equivale a un enriquecimiento injusto; ya que la demandante sabía desde la misma fecha del embargo, que se había cerrado el edificio y se quedó callada, sin pagar por su uso. Aparte de que la propia opinión admite que el tribunal a quo concluyó que los recurridos hicieron gestiones de cobro por el uso de su propiedad ante el depositario de los bienes embargados, Sr. Bruno Santos; (2) quien fue sugerido al tribunal, como depositario, por la parte embargante; y de-signado por aquél, depositándose los bienes muebles embar-gados en manos de dicho depositario “bajo la responsabilidad del reclamante”. (Regla 56.6 de Procedimiento Civil de 1958.) Aparte de que en la opinión se admite que por todo el período desde el 23 de abril de 1957 hasta el 7 de julio de 1960 en que se mantuvo el edificio cerrado con la maquinaria embargada, los arrendadores recurridos Nolla, Márquez y Galib fueron Presidente, Tesorero y Subtesorero respectiva-mente, de la corporación arrendataria Corodex, “. . . por lo que es inevitable concluir que los primeros tuvieron conoci-miento desde un principio de la acción del depositario ce-rrando el local arrendado.” Por esta razón adicional era in-necesaria la notificación al dueño de la usurpación; y no había responsabilidad del arrendatario hacia el dueño bajo el Art. 1449 del Código Civil, supra.
*436Por los motivos expuestos disiento de la opinión del Tribunal en este caso; y considero que la sentencia del Tribunal sentenciador debe ser confirmada.

(1) Y añadimos nosotros que estaba enteramente libre para dicho tras-lado desde el mismo día en que trabó el embargo, teniendo conocimiento desde ese mismo día que el depositario había cerrado el edificio.


 En la determinación de hecho número 9 de la Opinión del Tribunal sentenciador éste concluyó que ante esas gestiones, el depositario lo pos-ponía “. . . para cuando se vendiera la maquinaria.”